Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Information Disclosure Statement
3.    The information disclosure statement (IDS) submitted on 07/31/2019, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
4.    Applicant’s Oath was filed on 07/29/2015.

Drawings
5.    Applicant’s drawings filed on 07/25/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
6.    Applicant’s specification filed on 07/25/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
7.    NO objections warranted at initial time of filing for patent.

EXAMINER'S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

9.	Authorization for this examiner’s amendment was given in an interview with Jason Gorden on 04/05/2021.

The application has been amended as follows: 

1. (Currently Amended) A computer implemented method comprising:
receiving, by a blockchain service, a first request to insert a first value associated with a transaction into a blockchain;
calling, by the blockchain service, from a first computing device, a commitment service to obtain a commitment based on the first value;
inserting, by the blockchain service, the commitment into the blockchain at a block associated with the transaction;
subsequently receiving, by the blockchain service, from a second computing device, a second request to confirm whether a second value matches the first value;

passing, by the blockchain service to the commitment service, the commitment and the second value;
receiving, by the blockchain service from the commitment service, a confirmation of whether the first value matches the second value, wherein when the first value and second do not match, the blockchain service generates a fraud alert; and
providing, by the blockchain service, a reply to the second request encapsulating the confirmation, wherein the blockchain service and the commitment service each represent at least one computing device communicating over a communication network with the first and second computing device.

4. (Currently Amended) The method of claim 1 wherein the commitment service
uses a homomorphic commitment scheme.

6. (Currently Amended) The method of claim 1, wherein the transaction is
associated with the sales of goods within a supply chain and the first value is associated with an amount of available goods.

9. (Currently Amended) A computer implemented method comprising:
 from a first computing device, a plurality of requests to each insert a corresponding value associated with a respective transaction into a blockchain;
calling, by the blockchain service for each request, a commitment service to obtain a commitment based on the corresponding value;
inserting, by the blockchain service, each of the commitments into the blockchain at one or more blocks associated with the transaction;
subsequently receiving, by the blockchain service, from a second computing device, a second request to confirm a residual amount value associated with the transactions;
obtaining, by the blockchain service, each of the inserted commitments from the blockchain;
calling, by the blockchain service, the commitment service to obtain a commitment of a sum of committed values computed by multiplying the commitments;
obtaining, by the blockchain service, a residual amount from the blockchain;
calling, by the blockchain service, the commitment service to verify that the sum is equal to the residual amount value based on the commitment of the sum, a commitment of a known maximum amount, and the residual amount, wherein when the first value and second do not match, the blockchain service generates a fraud alert; and
wherein the blockchain service and the commitment service each represent at least one computing device communicating over a communication network with the first and second computing device.

10. (Currently Amended) The method of claim 8 further comprising:
generating, by the commitment service, each of the commitments by cryptographically encoding corresponding to each of the commitments.

11. (Currently Amended) The method of claim 9, wherein the commitment service uses a homomorphic commitment scheme.

13. (Currently Amended) The method of claim 9, wherein the transaction is
associated with the sales of goods within a supply chain and the first value is associated with an amount of available goods.

16. (Currently Amended) A system comprising:
at least one data processor; and
memory storing instructions which, when executed by the at least one data processor,
result in operations comprising:
from a first computing device, a first request to insert a first value associated with a transaction into a blockchain;
calling, by the blockchain service, a commitment service to obtain a
commitment based on the first value;
inserting, by the blockchain service, the commitment into the blockchain at a block associated with the transaction;
subsequently receiving, by the blockchain service, from a second computing device, a second request to confirm whether a second value matches the first value;
obtaining, by the blockchain service, the commitment of the first value from the blockchain;
passing, by the blockchain service to the commitment service, the commitment and the second value;
receiving, by the blockchain service from the commitment service, a
confirmation of whether the first value matches the second value,
wherein when the first value and second do not match, the blockchain
service generates a fraud alert; and
providing, by the blockchain service, a reply to the second request
encapsulating the confirmation, wherein the blockchain service and the
commitment service each represent at least one computing device
communicating over a communication network with the first and second
computing device.


generating, by the commitment service, the commitment by cryptographically
encoding the first value;
opening, by the commitment service, the commitment passed from the blockchain service; and
confirming whether the commitment of the first value can be opened with the second value.

18. (Currently Amended) The system of claim 17, wherein the commitment service uses a homomorphic commitment scheme.

20. (Currently Amended) The system of claim 19, wherein the transaction is
associated with the sales of goods within a supply chain and the first value is associated with an amount of available goods.


Reasons for Allowance
10. 	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
U.S. Publication No. 20200007322 discloses on paragraph 0036 “In operation, completion information for a particular action or event is provided to the 

U.S. Publication No. 20180109541 discloses on paragraph 0056  “Continuing with the above discussion, a validated block of on-line transactions may, for example, be added to a blockchain of interest. For example, as discussed above, a validated block may be added to a main blockchain, sidechain, or any combination thereof, which may depend on a reward and/or fee structure, blockchain infrastructure, MSP, mining node, blockchain service, or the like. A validated block may, for example, be added to a blockchain of interest by a winning miner, MSP, or any other suitable party, or any combination thereof. In some instances, prior to inclusion into a blockchain of interest, a validated block may, for example, be verified by a number of other mining nodes, such as for purposes of a consensus, network-wide or otherwise, so as to ensure fairness and/or correctness of a reward and/or fee, proof-of-work solution, or the like. After the addition of a new block to a blockchain, there may be a settlement of rewards and/or fees, essentially a finalization of a transaction where no one challenges a new block 

U.S. Publication No. 20190238525 discloses on 0039 “According to another embodiment, there is a distributed ledger technology platform host, having at least a processor and a memory therein, in which the platform host is to receive a collaborative document or portion thereof from a collaborative document processing application, create a blockchain asset comprising the collaborative document or portion thereof, create a blockchain transaction comprising the blockchain asset and a blockchain asset identifier associated with a first collaborator that signed the collaborative document, broadcast the blockchain transaction into circulation on a blockchain, receive validation of the blockchain transaction, responsive to broadcasting the blockchain transaction in the blockchain, and commit the validated blockchain transaction in a block to the blockchain.”

U.S. Patent No. 10,884,810 discloses on Col. 7 Line 66 – Col. 8 Line 41 “If a decision to defer a transaction request is made, a particular group 140 of deferral resources at which a blockchain is implemented for storing records of the transaction requests may be selected, e.g., by one or more blockchain service selectors 125 in the 

U.S. Publication No. 20190026821 discloses on paragraph 0036 “In a first 

U.S. Publication No. 20180253702 discloses on paragraph 0069 “One aspect of the subject matter disclosed in detail below is a method for operating a distributed ledger system comprising a network of multiple nodes, comprising: (a) generating a first set of transaction data for a transaction in a first node in the network, wherein the transaction data of the first set comprises data identifying the first and second nodes, data identifying an asset, data representing an amount of value and other data; (b) generating a second set of transaction data for the transaction in a second node in the network, wherein the transaction data of the second set comprises data identifying the first and second nodes, data identifying the asset and data representing the amount of 

U.S. Publication No. 20180331832 discloses 0003 “In the Zerocash protocol, tokens are represented by a commitment=SHA256( amount, public signing key, rval) where rval is a randomly chosen value, and a serial number=SHA256(rval). Transactions move tokens from two input serial numbers to two output commitments and, like bitcoin, include the public signing key for each input token, and must be digitally signed with the corresponding private key. A transaction must also include a Merkle tree root hash and a zero knowledge proof that: for each input token, the prover knows a hidden rval such that the published serial number=SHA256(hidden rval) and a hidden commitment=SHA256(hidden input amount, published public signing key, hidden rval); that the hidden commitment is a member of a Merkle tree with the published root hash; for each output token, the prover knows a hidden amount, hidden public signing key and hidden rval such that the published commitment=SHA256(hidden amount, hidden public signing key, hidden rval); and that the sum of the hidden input amounts equals the sum of the hidden output amounts. The public transaction values are submitted to a broadcast network, and used to verify that the transaction's serial numbers have not been used in a prior transaction, and that the transaction's Merkle root hash is a valid value for the tree of commitments at some point in time. Publishing serial numbers for transaction input tokens and commitments for output tokens keeps the relationship between the inputs and outputs private, and the token amounts are kept private by being used only as hidden values in the zero knowledge proving system.” Paragraph 0172-0179 “Every network node that receives the transaction checks that: 

U.S. Publication No. 20170243193 discloses on 0045 “Embodiments of the invention provide an electronic system that manages commercial documents using the notarization functionality provided by a distributed ledger/blockchain. A document is represented as consisting of elements. For example, a purchase order might contain such elements as description of goods, issuance date, amount, etc. Assent to the elements is recorded by one or more parties using a cryptographic commitment recorded on the distributed ledger/blockchain. Such a commitment is referred to as an ElementProof. To allow documents to be living, elements are allowed to be revoked or superseded by the parties that are attesting to a document. To allow sharing, the element content to be shared is provided and the Element Proof is pointed to, to provide authentication of the content that has been shared. For example, this would allow sharing of the purchase order (PO) amount without sharing any other elements in the PO.”
 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
 	Although the prior art discloses receiving, by a blockchain service, a first request to insert a first value associated with a transaction into a blockchain, inserting, by the blockchain service, the commitment into the blockchain at a block associated with the transaction a commitment service to obtain a commitment based on the first value, no one or two references anticipates or obviously suggest calling, by the blockchain service, from a first computing device, a commitment service to obtain a commitment based on the first value. Subsequently receiving, by the blockchain service, from a second computing device, a second request to confirm whether a second value matches the first value and obtaining, by the blockchain service, the commitment from the blockchain.
Passing, by the blockchain service to the commitment service, the commitment and the second value and receiving, by the blockchain service from the commitment service, a confirmation of whether the first value matches the second value, wherein when the first value and second do not match, the blockchain service generates a fraud alert.
.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GARY S GRACIA/Primary Examiner, Art Unit 2491